Citation Nr: 0603099	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in May 2004, when 
it remanded the claim for additional development.  The Board 
is satisfied that such development is complete, so that it 
may now proceed with a decision in the matter.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence does not indicate that any 
currently diagnosed psychiatric disorder is etiologically 
related to an event of active service.

3.  The veteran's service record does not confirm or indicate 
that he participated in combat during his period of active 
service.

4.  The medical evidence of record does not reveal that 
currently diagnosed post-traumatic stress disorder (PTSD) is 
related to a confirmed in-service stressful event.


CONCLUSIONS OF LAW

A psychiatric disorder, including post-traumatic stress 
disorder (PTSD), was not incurred in or aggravated by active 
service, nor may any such qualifying psychiatric disorder be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2002, 
August 2003, and May 2004 letters to the veteran from the RO 
(and the Appeals Management Center (AMC) on its behalf) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  The March 2002 and August 2003 letters provided 
notice as to the first three aforementioned notice elements, 
while the May 2004 letter addressed those elements, but also 
addressed the fourth notice element as well.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the last of these letters was 
issued to the veteran in May 2004.  Thereafter, he was 
afforded an opportunity to respond, and the AMC then 
subsequently reviewed the claim (again on the RO's behalf) 
and issued a supplemental statement of the case to the 
veteran in October 2005.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are pertinent private and 
VA medical treatment records identified and/or provided by 
the veteran.  As well, the veteran was provided with a VA 
examination in support of his claim, as conducted in June 
2005.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The Board 
recognizes that when it last reviewed this matter in May 
2004, it remanded the claim in part so that the veteran could 
be afforded VA examination by a panel of two medical 
practitioners, a psychiatrist and a neurologist (based upon 
the veteran's report of a history of seizures and his theory 
as to the effect of his service upon them).  On remand, 
however, the RO was unable to locate any additional records 
of medical treatment for any such seizures, beyond a prior 
report of record that was prepared near the time of service 
entry, which determined that there was no history of seizures 
after the veteran was three years old, and that there was no 
indication of any seizure disorder at that time.  Moreover, 
the sole June 2005 VA examiner, who is a psychiatrist and 
holds a medical degree, did address the veteran's reported 
past and current seizure history, as well as its relationship 
to any current psychiatric disorder.  Accordingly, the Board 
finds that when the RO decided to only afford the veteran the 
aforementioned examination instead of the one as described in 
the May 2004 Board remand, it did not commit an error of law 
such that the matter must now be returned to the RO to remedy 
the situation, as from the time of the veteran's entry into 
service, there is no medical evidence of any chronic seizure 
disorder for a current VA neurologist to evaluate on 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

At this time, the veteran has not made the Board aware of any 
additional and/or  potentially pertinent evidence that needs 
to be obtained in order to fairly decide this claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review.  

The evidence available for review for this appeal includes 
the veteran's service medical records, VA and private medical 
outpatient treatment and examination reports dated from 
approximately July 1997 to September 2005, and statements and 
argument provided by the veteran in support of his claim.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, however, including that submitted by the veteran, 
will be addressed and/or summarized where appropriate.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based upon an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not, however, base a 
decision upon its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Service connection for post-traumatic stress disorder (PTSD) 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005) (which requires 
that the diagnosis conform to the requirements of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.    

The requirement of 38 C.F.R. § 3.304(f) for credible 
supporting evidence means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Credible supporting 
evidence, however, need not be service department evidence.  
See Moreau v. Brown, 9 Vet. App. at 395 (1996).  A non-combat 
veteran's claim must be denied if the preponderance of the 
evidence is against the claim.  "Preponderance of the 
evidence" means that the truth of the fact in controversy is 
"more likely than not."  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Conversely, a combat veteran's claim 
cannot be denied unless there is clear and convincing 
evidence to the contrary as to the service incurrence or 
aggravation element.  See 38 C.F.R. §3.304(f)(1) (2005).  
"Clear and convincing" means that there is a "reasonable 
certainty of the truth of the fact in controversy."  See 
Vanerson v. West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Again, a veteran whose record does not substantiate that he 
directly participated in combat may still service-connect his 
claim for PTSD if his claimed in-service stressor is 
supported by adequate corroboration, and not just his own lay 
testimony of the occurrence of the stressful event.  
Corroboration of a claimed in-service stressor does not 
require, however, "that there be corroboration of every 
detail, including the appellant's personal participation in 
the identifying process."  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  Indeed, the Board observes that the Court 
has held that the fact that a veteran was stationed with a 
unit that sustained attacks strongly suggests that the 
veteran was, in fact, exposed to these attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he enters into active  service, 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, now codified as amended 
at 38 C.F.R. § 3.304(b) (2005).  The presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disorder was not aggravated by such service.  Id.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

The veteran avers that he has a current psychiatric disorder 
that is the result of his period of active service.  
Specifically, he believes that a pre-service history of child 
seizures affected a portion of his brain, such that when he 
was pressured into experimenting with illegal drugs during 
his period of active duty, the use of those drugs affected 
that same area of his brain, and thus caused his current 
psychiatric problems.  He also believes that he developed 
PTSD as a result of the drug use in service, among other 
things.

Initially, the Board observes that at the time of his service 
entry examination in June 1971, the veteran reported a 
history of childhood epileptic seizures.  As such, he was 
referred for an outside neurological consultation to 
determine if he was fit for duty.  A June 1971 report by 
C.W.C., M.D., advised that the veteran told him that he had 
two seizures when he was three years old, but that he had had 
no seizures since then (although he was on medication for a 
short time as well).  Dr. C. reported that on clinical 
evaluation, there was no evidence of neurological deficit.  
Dr. C. then added that he saw no evidence to indicate the 
need for any restriction for active duty in the veteran at 
that time, unless his electroencephalogram (EEG) report 
showed significant abnormality.  That June 1971 EEG report is 
also of record, and indicated that the findings were slightly 
irregular, but the observed changes were minimal and diffuse, 
and not suggestive of a specific intracerebral disorder.  
Service medical personnel then included an addendum on the 
veteran's entry examination report, which indicated that he 
had no disqualifying defects.

As well, the subsequent service medical records, including 
his July 1974 discharge examination report, reveal no 
notation of any complaints, symptoms, diagnosis, or treatment 
for a chronic seizure or psychiatric disorder.  Also, the 
veteran's service records do not demonstrate or suggest that 
he was involved in or near combat.

Accordingly, in light of the above, the Board first finds 
that the veteran is to be considered sound (including with 
respect to his reported past history of seizures) at the time 
of his entry into active service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

After service, there is no medical evidence of the 
development of any qualifying and chronic psychiatric 
disorder within a year of the veteran's departure from active 
duty.  As such, the Board finds that the veteran is not 
entitled to service connection for a psychiatric disorder on 
a presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.307, 
3.309.

Thereafter, the remaining medical treatment reports of 
record, mostly VA medical records, but inclusive of some 
private medical reports, document a variety of psychiatric 
diagnoses, including panic disorder, panic disorder with 
agoraphobia, social anxiety disorder, personality disorder, 
adjustment disorder, depression, and rule out PTSD (in 
relation to childhood abuse).  None of these treatment 
reports, however, purport to positively address or define the 
etiology of any such diagnosed disorder.  Notably, one of the 
veteran's treating VA practitioners (Dr. W.) indicated in a 
recent report that he was aware of the veteran's theory as to 
the development of a psychiatric disorder via the use of 
drugs in service that affected the area of his brain already 
impacted by his seizure history, but that practitioner did 
not afford this theory any credence.  Also, none of these 
reports document a post-service record of an active seizure 
disorder.

Also of record are the results of an October 2002 VA computed 
tomography (CT) scan of the veteran's head, which resulted in 
a conclusion of no acute intracranial process.  As well, a 
January 2003 VA EEG report reflected a finding of a normal 
study, with no focal or epileptiform abnormalities.    

Again, in May 2004, the Board remanded the matter so that the 
veteran could undergo a VA examination with claims file 
review, in order to ascertain whether any current psychiatric 
disorder could be etiologically related to active service.  

In a June 2005 report, the VA examiner, a psychiatrist, 
indicated that he reviewed the claims file, took a history 
from the veteran, and conducted a clinical evaluation.  In 
his very detailed report, the examiner acknowledged the 
veteran's generalized description of a childhood seizure 
history (including a report that he had had seizures up until 
two years prior to his entry into service), and advised that 
he was aware of the veteran's theory as to a relationship 
between these seizures and the later development of a 
psychiatric disorder as the result of his service.  He also 
recorded the veteran's report of drug use in service.  In 
addition, he noted that the veteran's medical records only 
recently reflected comments as to PTSD in relation to 
previously unmentioned in-service traumatic events.  He 
observed that the veteran's comments at this evaluation (as 
to PTSD symptoms) seemed purposeful and overly dramatic.  At 
the end of the evaluation, the examiner identified Axis I 
diagnoses of panic disorder with agoraphobia (by history and 
as listed in the medical record) and of dysthymic disorder, 
and Axis II diagnoses of narcissistic and histrionic traits 
(by history).

The June 2005 VA examiner stated that the veteran seemed to 
be trying to fashion his history in a way that made it sound 
as if it were a direct consequence of his in-service drug 
use, which made his history rather disjointed.  He noted that 
the veteran alluded in written statements provided at the 
evaluation, as well as in his recent therapy appointment of 
record, to experiencing traumas while in service.  He further 
observed, however, that the veteran could not give any clear 
stressor for PTSD.  He added that when questioned about PTSD 
symptoms, the veteran endorsed them broadly and dramatically, 
but without clear or convincing evidence of this diagnosis.  
He noted that the veteran would attribute some of these 
symptoms to childhood abuse, and at other times attribute 
them to service experiences.  He stated that the veteran's 
supposition was that he had some sort of underlying problem 
when he joined the service, as caused by his abusive home 
life, that was exacerbated by his brief period of in-service 
substance abuse.  As to the etiology of current disorders, 
the examiner commented that there was medical evidence of 
record of treatment for panic attacks and periods of 
agoraphobia in the past, as well as the mention of some low-
level depressive symptomatology that would be consistent with 
dysthymic disorder.   The examiner indicated that the veteran 
may have some symptoms of PTSD from childhood abuse, but also 
that he intermixed his service experiences and story with his 
history to the point that the two may currently be 
indistinguishable.  He further advised that during the 
evaluation, the veteran appeared to be trying to use specific 
psychiatric terms in order to qualify for particular 
diagnoses like bipolar disorder and PTSD.  He concluded that 
it was not at least as likely as not that the veteran's 
anxiety problems (panic disorder with agoraphobia) are 
related to his service.  He added that there was no medical 
evidence to support the veteran's supposition that his period 
of in-service substance abuse exacerbated his underlying 
problems, and commented that it would be more plausible to 
suggest that the underlying problems made the veteran 
somewhat more susceptible to using substances (but while 
noting that such a finding would just be speculation).   

The Board finds that in light of the above and uncontradicted 
medical opinion of record, in conjunction with consideration 
of the remaining pertinent evidence, there is no basis for 
direct service connection of a psychiatric disorder.  The 
June 2005 VA examiner indicated that no such disorder was 
etiologically related to the veteran's period of active duty, 
and also noted that the veteran's varying theories as to his 
possible entitlement to service connection did not have 
merit.  As well, there is no medical record of the 
development of any psychiatric symptomatology or a diagnosed 
disorder during the veteran's period of active service.  
Thus, direct service connection for a psychiatric disorder is 
simply not available at this time.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

As well, direct service connection for PTSD is not warranted 
in this case, as the required elements of the claim - a 
verified in-service stressor that led to a current diagnosis 
that meets the criteria of the psychiatric community - are 
not met here.  There is no indication of the veteran's 
involvement in combat, of any other in-service documentation 
of his exposure to an otherwise stressful event.  Also, the 
June 2005 VA examiner noted that the veteran was unable to 
even identify a clear in-service PTSD stressor, and also 
observed that he intermingled in-service events with his 
history of childhood abuse.  Moreover, the June 2005 VA 
examiner did not even diagnose the veteran with PTSD.  Thus, 
with consideration of the entire pertinent record, the Board 
finds that service connection for PTSD is also not available.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.304(f), 4.125(a).

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not consider the veteran's assertions that his current 
psychiatric problems are etiologically related to events of 
his active service (including his health at that time) to be 
competent medical evidence in support of this appeal.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence - a state of 
relative equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


